Citation Nr: 1435096	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  14-12 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1954 to March 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. Evidence associated with the claims file since January 2006 is new and raises a reasonable possibility of substantiating the claims of entitlement to service connection for bilateral hearing loss and tinnitus. 

2.  The evidence of record is at least in equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are the result of active duty service.


CONCLUSIONS OF LAW

1.  Evidence received since the January 2006 rating decision that denied service connection for bilateral hearing loss, which was the last final denial with respect to this issue, is new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2013). 

2. Evidence received since the January 2006 rating decision that denied service connection for tinnitus, which was the last final denial with respect to this issue, is new and material; the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2013). 

3. Resolving all doubt in favor of the Veteran, bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).

4.  Resolving all doubt in favor of the Veteran, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The January 2006 rating decision which denied the Veteran's claims is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013).  If new and material evidence is submitted with respect to a claim which has been disallowed, the Board shall reopen the claim.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013).  Some new evidence received since the January 2006 rating decision is material because it supports a nexus between the claimed condition and service, which is an unestablished fact necessary to substantiate the Veteran's claim.  38 C.F.R. § 3.156(a) (2013).  The claims for service connection for bilateral hearing loss and tinnitus are reopened.  Shade v. Shinseki, 24 Vet. App. 110, 121 (2011).  Accordingly, the Board will adjudicate his service connection claims.  

The Veteran has submitted a March 2006 audiogram from P. R., his hearing aid specialist, which shows that he has a diagnosis of bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385 (2013).  He has competently and credibly reported that he was exposed to acoustic trauma from heavy weapons fire in service.  P. R. noted that the Veteran has bilateral hearing loss in a pattern indicating that it is the result of his in-service acoustic trauma.  

Tinnitus can be competently identified by lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  At a 1993 VA audiology consult, the Veteran credibly reported in-service noise exposure and a decades long history of tinnitus.  Given his 1993 report of having tinnitus for decades and his bilateral hearing loss caused by in-service noise exposure, the Board finds that the nexus requirement of a service connection claim is satisfied for tinnitus.  VBA Training Letter 10-02, Adjudicating Claims for Hearing Loss and/or Tinnitus, (March 18, 2010). 

The three elements of a service connection claim are satisfied for bilateral hearing loss and tinnitus.  See 38 C.F.R. § 3.303 (2013); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  Resolving any doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  38 U.S.C.A. §§ 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013).  


ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened.

New and material evidence having been received, the claim for service connection for tinnitus is reopened.

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for tinnitus is granted.



____________________________________________
D. Martz Ames
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


